COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Pamela Thurman Stallard v. The State of Texas

Appellate case number:      01-18-00451-CR

Trial court case number:    1515996

Trial court:                County Criminal Court No. 1 of Tarrant County

       A jury convicted appellant, Pamela Thurman Stallard, of the misdemeanor offense
of deadly conduct, and the trial court assessed her punishment at confinement for ninety
days, suspended the sentence, and placed her on community supervision for a term of
twelve months. Appellant timely filed a notice of appeal.
       The trial court clerk has filed, in this appeal, a supplemental clerk’s record that
includes appellant’s “Motion to Withdraw Notice of Appeal,” filed in the trial court on
January 22, 2019. No such motion has been filed in this Court. Moreover, appellant has
not signed the motion filed in the trial court.
       The Court will consider any motion to dismiss the appeal filed in this Court in
compliance with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P. 42.2(a)
(providing “appellant and his or her attorney must sign” voluntary motion to dismiss
in criminal case and “file it in duplicate with the appellate clerk”) (emphasis added).
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually      Acting for the Court

Date: __February 5, 2019___